Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant has not made a foreign priority claim but the CTNF dated 1/13/2022 with a mis-typo acknowledged a claim to foreign priority. A provided PTOL-37 form in this Corrected NOA does not acknowledge a foreign priority claim.
Applicant’s arguments, see page 9, filed 4/06/2022, with respect to amendment to the Drawings.  Applicant has amended Fig. 20 to correct a typographical error with the attached Replacement Sheet. The Drawing is accepted by the Examiner.  
Applicant’s arguments, see pages 11-12, filed 4/06/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 3-4 and 12-20 are cancelled.
 
Allowable Subject Matter
Claims 1-2, 5-11, and 21-25 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469